Citation Nr: 0030484	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic right otitis media.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1950.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, denied a claim of entitlement to 
service connection for chronic suppurative right otitis media 
in rating decisions dated in December 1950 and July 1951.  
The veteran was notified of those decisions in January and 
July 1951, but he did not appeal.  Thus, the July 1951 
decision was the last final decision on the matter before the 
current application to reopen the claim.  

This appeal arises from a February 1998 rating decision that 
initially determined that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for chronic suppurative right otitis media.  
Following an RO hearing in October 1999, the RO determined 
that new and material evidence had been submitted and 
reopened the claim; however, in a January 2000 decision, the 
RO determined that the claim was not well grounded.  


FINDINGS OF FACT

1.  A July 1951 rating decision denied entitlement to service 
connection for chronic suppurative right otitis media.  

2.  The veteran was provided notice of procedural and 
appellate rights by a letter dated in July 1951; however, he 
did not file an appeal.  

3.  Evidence received since the July 1951 rating decision 
concerning service connection for chronic suppurative right 
otitis media is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for chronic right otitis media, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction, the RO denied entitlement to 
service connection for chronic right otitis media in July 
1951.  The veteran was provided notice of that action and of 
his procedural and appellate rights; however he did not 
timely appeal.  Thus, under the regulation in force at that 
time, the July 1951 rating decision became final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936, to 
December 31, 1957.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit stressed that newly submitted evidence could 
be material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence considered in the July 1951 rating decision 
consists of service medical records, VA medical records, 
private medical records, and the veteran's claims.  The 
private medical records consist of a single report from Carl 
R. Gross, M.D.  Dr. Gross reported that the veteran was 
treated for right mid-ear infection with pain and discomfort 
on April 3, 1950, which was three weeks prior to the 
veteran's entry on active duty.  

The veteran began active service on April 24, 1950, according 
to his DD Form 214.  His service medical records reflect that 
he completed a report of medical history on April 24, 1950, 
checking "yes" to history of running ears; he also reported 
that his right ear had been treated in March 1950.  

The service medical records reflect treatment for the right 
ear beginning on May 9, 1950; however, that first treatment 
report notes that there had been discharging from the right 
ear of three weeks' duration with a previous episode two 
months previously.  On May 9, the external canal was found to 
be thickly coated with crusted pus and the canal adjacent to 
the middle ear was full of creamy yellow pus.  Upon removal 
of that pus, the examiner reported that the tympanic membrane 
was "almost absent" with pus flooding the middle ear.  The 
examiner reported, "I believe this is a much longer than 2 
months condition.  There is rhino-ethmoiditis and the 
nasopharynx reveals a small chunk of adenoid tissue at the 
orifice of the right Eustachian tube which may be playing a 
part in his ear pathology."  The diagnosis was chronic 
suppurative otitis media.  The ear was thoroughly cleansed 
and dried.  Sulfa penicillin powder and sulfathiozole 
ointment were applied to the canal.  The condition was to be 
followed closely over the next few weeks.  

A report dated May 18, 1950, notes that the condition was 
much improved.  The veteran reported increased right ear pain 
on May 23, and on May 25, the right eardrum was described as 
red and bulging.  A paracentesis (puncture of the eardrum) 
was done.  On May 26, the right ear was discharging freely.  
The veteran was being treated with daily irrigation with 
peroxide solution.  On June 2, the veteran reported pain.  
The examiner noted that the drum was red and that the 
discharge had diminished.  Irrigation was to continue.  

On June 9, 1950, the veteran returned to the clinic.  It was 
reported that he had not returned to the clinic on the day 
requested because he was sent to the rifle range for 
training.  On examination on June 9, the right ear was again 
filled with purulent discharge.  The canal was cleaned and 
the veteran was advised to keep the ear dry and to stay off 
the rifle range until the ear dried up.  Daily treatment and 
slow improvement was noted; however, on June 16, there was 
very profuse discharge and considerable tenderness over the 
right mastoid process.  The veteran complained of 
sleeplessness.  The examiner reported, "The condition is 
deteriorating.  Patient should be admitted to the hospital 
for necessary treatment."  

The veteran was hospitalized from June 16 to 21, 1950, and 
was treated with 2,100,000 units of penicillin.  The pain and 
tenderness in the mastoid region subsided, and there was 
considerable improvement in the amount of discharge, although 
there was still a considerable amount present.  Routine 
laboratory studies were negative, and X-rays of the mastoids 
showed fairly clear mastoids without any difference between 
either side.  The veteran felt that he was not getting better 
under the treatment given to him and wished to be discharged 
to "take treatment in civilian institutions."  It was felt 
that the veteran had received the maximum benefit of 
treatment and that further improvement could only take place 
with operative work on the mastoids.  The diagnosis was 
suppurative chronic right otitis media, which was felt to 
have preexisted service and not to have been incurred in the 
line of duty.  A Medical Board in July 1950 recommended that 
the veteran's case be considered by a physical evaluation 
board for separation from service.  It was reported that 
action was taken by the physical evaluation board in August 
1950.  A separation examination report dated in September 
1950 reflects a diagnosis of chronic suppurative right otitis 
media.  The veteran was discharged from service at that time 
due to physical disability.  

The veteran submitted a claim for service connection in 
September 1950; however, as noted in the introduction, in 
December 1950 and again in July 1951, the RO denied the claim 
on the basis that the condition had preexisted active service 
and was not aggravated therein.  

The relevant evidence added to the record since the July 1951 
rating decision includes a copy of the August 1950 report of 
the physical evaluation board, a VA examination report, a 
report from the Office of the Surgeon General of the Army, 
private clinical records, and the veteran's testimony and 
claims.  

According to private clinical reports from Harvard Pilgrim 
Health Care, the veteran was treated on numerous occasions 
during the 1980s and 1990 for a variety of complaints.  No 
ear problems were noted in any of the reports.  An 
examination of the ears, nose and throat in September 1989 
was normal.  

The report of the veteran's physical evaluation board, dated 
in August 1950, was received in February 1997 and shows that 
his chronic right suppurative otitis media was found to have 
existed prior to service and not to have been aggravated by 
service.  The veteran was found to be unfit for duty.  

The veteran underwent VA examination for ear disease in May 
1997.  The report notes a history of bilateral ear itching, 
ear drainage and blockage, and occasional trouble with 
balance.  The examiner reported that the canals had a dry 
eczema, which was worse on the right.  The drums were clear.  
The examiner noted that an audiogram showed sensorineural 
hearing loss.  The examiner gave diagnoses of central 
sensorineural hearing loss and deviated nasal septum.  

The report from the Office of the Army Surgeon General 
received in July 1997 does not add any information to that 
already reflected in the service medical records.  

According to the veteran's statements, during active service 
his doctor punctured his eardrums to drain fluid and gave him 
penicillin for the ear infection.  The veteran felt that 
those measures had aggravated a preexisting condition.  The 
veteran also reported that he felt that the punctures were 
part of a medical experiment for which he was a guinea pig.  
He reported years of self-treatment to clean the ear canals 
since active service.  He also reported that as a result of 
treatment during active service, he became allergic to 
penicillin.  

During his October 1999 RO hearing, the veteran testified 
that as he recalled, he had drainage but had not felt any ear 
pain prior to going to the rifle range while in the Army.  He 
also recalled having his eardrums punctured during active 
service.  He reported ongoing ear trouble since active 
service.  He also recalled receiving some VA treatment soon 
after active service at the Hope Street clinic.  

The Board must determine whether any of the above mentioned 
evidence is new and material evidence.  The Board notes that 
the RO has determined that the veteran's testimony was new 
and material evidence.  As noted above, newly submitted 
evidence could be material if it results in a more complete 
record for evaluating the disability.  Applying this 
standard, the Board agrees with the RO that the testimony is 
new and material evidence.  The veteran has testified that 
although he noticed ear discharge prior to active service, he 
never had the pain that he has had since active service.  
This information results in a more complete record for 
evaluating the claim, and its credibility is presumed.  
Justus, 3 Vet. App. at 513.  The Board also observes that the 
actual report of the physical evaluation board was not before 
the RO in July 1951 and likewise helps to provide a more 
complete record.  It follows that the previously and finally 
denied claim for service connection for chronic right otitis 
media must be reopened.  



ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for chronic right otitis media is granted.  


REMAND

Because new and material evidence has been submitted since 
the last final denial of service connection for chronic right 
ear otitis media, the claim must now be addressed on the 
merits.  Recent legislation signed into law during the 
pendency of this appeal has deleted the requirement that a 
claimant must submit a well-grounded claim before the duty to 
assist may be invoked.  This legislation has also 
significantly broadened VA's duty to assist a claimant in the 
development of facts pertinent to his claim.  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  The underlying disorder, as 
opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The evidence shows that the veteran's right otitis media 
treated in service preexisted service.  The evidence also 
shows, however, that there were flare-ups of otitis media in 
May 1950, and a larger flare-up in June 1950 that required 
careful medical attention, hospitalization and ultimately 
necessitated the veteran's discharge from service due to 
physical disability.  The medical evidence shows that the 
veteran currently has, among other symptoms, bilateral ear 
itching, ear drainage and blockage, a dry eczema that is 
worse on the right than on the left, and occasional trouble 
with balance.  The diagnoses in May 1997 included central 
sensorineural hearing loss.  

The veteran also claims that he has become allergic to 
penicillin as a result of the treatment in service for his 
right ear problems.  The veteran insists that his right ear 
condition was permanently worsened because he has had ear 
pain since active service.  He claims, although this is far 
from clear, that he did not have ear pain prior to active 
service.  

In view of the foregoing, the Board concludes that further 
development, as specified below, is necessary.  Accordingly, 
the case is REMANDED to the RO for the following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
may include medical opinion tending to 
show that he acquired chronic right 
otitis media as a consequence of his 
active military service.  All submissions 
should be associated with the claims 
file.  

2.  Thereafter, the veteran should be 
afforded a VA ENT examination to 
determine the nature and extent of any 
right ear disability found to be present.  
All manifestations of current disability 
should be described in detail, and all 
indicated tests should be performed.  The 
examiner is requested to review the 
claims file, including the service 
medical records, in detail and to render 
an opinion as to whether it is at least 
as likely as not (50 percent probability) 
that any current right ear disorder is 
related to the chronic right suppurative 
otitis media diagnosed in service; if so, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that the preexisting chronic right 
suppurative otitis media diagnosed in 
service permanently worsened during the 
veteran's period of active military 
service.  A complete rationale should be 
provided for any opinions or conclusions 
expressed.  

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for chronic right 
otitis media.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 5 -


